Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-2, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garimella et al (US 9.886,948, herein Garimella) in view of Alistarh et al (US 2018/0075347, herein Alistarh).
In the following rejections, the processor embodiment of claim 14 will be addressed first.

Regarding claim 14, Garimella teaches a processor, comprising:
a storage unit configured to store data associated with one or more neurons included in a layer of a neural network (7:3-11, memory of computing system for processing neural network & 11:56-12:10, memory of system); and
an operation unit (11:48-59, processing unit) configured to: selectively zero one or more transforms corresponding to the one or more neurons included in the layer of the neural network according to a zero-setting condition (Fig 4, 7:50-63, 8:42-44, initialize neural network component by zeroing some values & 10:35-54, 10:61-65, initialize “selected transforms” to zero if it corresponds to another instance of data from the same feature stream); and
perform training operations by using one or more non-zeroed transforms to obtain updated transforms and synapses (Fig 4, 11:3-30, training of neural network using selectively zeroed transforms).

Garimella fails to teach wherein gradients corresponding to neurons included in layers of a neural network are selectively zeroed and updated.
Alistarh teaches a processor comprising an operation unit configured to selectively zero one or more gradients corresponding to neurons included in a layer of a neural network and perform training operations on the gradients ([0029-0030], neural network training by computation nodes, [0042-0043], gradients for use in neural network selectively zeroed according to quantization function & [0062], neurons of neural network used in training).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garimella and Alistarh to utilize the selective zeroing technique when processing gradients.  While Garimella does not explicitly disclose the use of the gradients when training the exemplary neural network, both Garimella and Alistarh disclose the use of a neural network for back propagation (Garimella 10:47, Alistarh [0016]), and Alistarh discloses that “neural network training using back propagation with stochastic gradient descent is achieved in an efficient manner” (Alistarh [0016]).  Therefore, utilizing stochastic gradient descent as disclosed by Alistarh may increase the efficiency of the neural network training and therefore the operation of the neural network processor.  As this would merely entail combining known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art. 
Regarding claim 15, the combination of Garimella and Alistarh teaches the processor of claim 14, wherein the operation unit is further configured to: screen the one or more neurons included in the layer randomly prior to zeroing corresponding gradients of selected neurons according to the zero-setting condition (Garimella 8:20-21, 10:52-54).

Claims 1 and 2 refer to a method embodiment of the processor embodiment of claims 14 and 15, respectively.  Therefore, the above rejections for claims 14 and 15 are applicable to claims 1 and 2, respectively.

Claim 20 refers to a device embodiment of the processor embodiment of claim 14.  Therefore, the above rejection for claim 14 is applicable to claim 20.

Allowable Subject Matter
4.  Claims 3-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 10, and 12 and the processor embodiment of these claims introduce limitations regarding the operation of the neural network or the nature of the zero-setting condition that distinguish the claims from the prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strom (US 10,152,676) discloses a neural network processor for performing stochastic gradient descent.
Panchapagesan (US 10,147,442) discloses a neural network processor utilizing gradients of a loss function.
Varma (US 2018/0276564) discloses a neural network using non-zero vectors for training.
El-Yaniv (US 2017/0286830) discloses a neural network device using a gradient training set and a zero-setting function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182